948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Petitioner-Appellee,v.Robert L. LUCAS, Respondent-Appellant.
No. 91-3688.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1991.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Robert L. Lucas, an Ohio citizen, appeals pro se from a district court order finding him in contempt for failure to comply with a summons issued by the Internal Revenue Service.   The appellee has filed a motion to dismiss for lack of jurisdiction, and Lucas has filed a response.


2
Upon consideration, it is concluded that this court lacks jurisdiction over this appeal.   An order of contempt is a final and appealable order only if it includes the imposition of a sanction.   Motorola, Inc. v. Computer Displays Int'l, Inc., 739 F.2d 1149, 1154 (7th Cir.1984).   As no sanction has yet been imposed for the finding of contempt in this case, there is no final order properly before this court on appeal.   Accordingly, the case is dismissed.   Rule 8(a), Rules of the Sixth Circuit.